Citation Nr: 1026890	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  04-41 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the 
bilateral elbows, claimed as bilateral condition of the upper 
extremities.

2.  Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from September 1981 until 
September 1985.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from June 2004 and August 2006 rating decisions 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.

The Board previously considered this appeal in August 2007 and 
remanded the claims for additional development.  The RO/Appeals 
Management Center (AMC) completed all requested development, but 
continued the denial of benefits sought.  As such, this matter is 
properly returned to the Board for appellate consideration.  

After the issuance of the April 2008 Supplemental Statement of 
the Case (SSOC), the Veteran submitted additional private medical 
evidence in May 2009 without a waiver of review of that evidence 
by the agency of original jurisdiction.  While the evidence 
includes current treatment of the elbows and is thus clearly 
relevant, because the other evidence of record alone is 
sufficient to grant the claims, review of the evidence by the 
Board would not prejudice the Veteran.  See 38 C.F.R. 
§ 20.1304(c); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).

The  issues of entitlement to an increased evaluation for 
tinnitus and service connection for a dental claim have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  On October 20, 2009, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew the claim concerning 
entitlement to an increased evaluation for bilateral hearing 
loss.

2.  The evidence demonstrates that it is likely that 
osteoarthritis of the bilateral elbows was incurred in service 
and is causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for the 
claim concerning entitlement to an increased evaluation for 
bilateral hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for a grant of service connection for 
osteoarthritis of the bilateral elbows have been met. 38 U.S.C.A. 
§§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing or on the record at a hearing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.204 
(2009).  Withdrawal may be made by the appellant or by his 
authorized representative. 38 C.F.R. § 20.204 (2009).

The Veteran clearly indicated in an October 2009 statement that 
he wished to withdraw his appeal concerning entitlement to an 
increased evaluation for bilateral hearing loss.  The Veteran has 
met the criteria of 38 C.F.R. § 20.204 and withdrawn the appeal 
and there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and this claim is dismissed.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  In the decision below, the Board grants service 
connection for osteoarthritis of the bilateral elbows.  The Board 
has considered whether further development and notice under the 
VCAA or other law should be undertaken; however, given the 
results favorable to the Veteran, further development would not 
result in a more favorable outcome for the Veteran, or be of 
assistance to this inquiry.

Osteoarthritis of the Bilateral Elbows

The Veteran seeks service connection for a bilateral condition of 
the upper extremities.  Specifically, he argues that his 
inservice operation of a jackhammer resulted in his bilateral 
elbow condition.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the opinion 
that the criteria for service connection have been met and the 
appeal will be allowed.

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) the existence of 
a current disability; (2) in-service incurrence or aggravation of 
a disease or injury; and (3) a causal relationship between the 
current disability and a disease or injury incurred or aggravated 
during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  In certain cases, competent lay evidence may 
demonstrate the presence of any of these elements.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1132, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

As an initial matter, the June 1981 report of medical history, 
which was completed at the time of the Veteran's induction into 
service, noted a history of broken bones.  Further explanation 
reported this referred to a fractured left elbow during 
childhood.  As medical evidence of record raised a question of 
whether the Veteran had a pre-existing left elbow condition, the 
Board must address this to analyze the claim under the 
appropriate laws.  A Veteran is presumed in sound condition 
except for defects noted when examined and accepted for service.  
According to 38 C.F.R. § 3.304(b), the term "noted" denotes only 
such conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the Veteran 
as medical history does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determining the question of when a disease 
or disability began.  See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed prior 
to service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111, 1132; 38 C.F.R. 
§ 3.304(b); VAOPGCPREC 3- 2003.  A pre-existing disease will be 
considered to have been aggravated by active service where there 
is an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to the 
natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In this case, although the report of medical history noted a 
prior fractured left elbow, the Veteran denied a history of bone, 
joint or other deformity, arthritis, rheumatism or bursitis or 
painful or trick shoulder or elbow on that same June 1981 form.  
More significantly, thorough examination of the Veteran in June 
1981 reflected the upper extremities were normal and noted no 
significant defects or diagnoses.  Accordingly, the Veteran was 
accepted into service.  As no disability was noted on the 
examination, the Veteran is presumed sound.  

Because the presumption of soundness has attached, VA holds the 
burden of proving by clear and unmistakable evidence that both 
(1) the Veteran's disease or injury pre-existed service and (2) 
that such disease or injury was not aggravated by service.  
VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  It is an 
"onerous" evidentiary standard, requiring that the no-aggravation 
result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 
(2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993); 
Vanerson, 12 Vet. App. at 261.  Concerning clear and unmistakable 
evidence that the disease or injury was not aggravated by 
service, the second step necessary to rebut the presumption of 
soundness, a lack of aggravation may be shown by establishing 
that there was no increase in disability during service or that 
any increase in disability was due to the natural progress of the 
pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004); 38 U.S.C.A. § 1153.

In the present case, there is no competent evidence dated prior 
to the Veteran's entry into service which reflects left elbow 
pain or a diagnosis of a residual left elbow condition after the 
fracture.  Indeed, aside from the report of medical history, no 
evidence suggests the presence of a preexisting left elbow 
disability.  Thus, the only medical record which refers to an 
injury prior to service was the report of medical history.  As 
noted above, the law has provided that history provided by the 
Veteran of the preservice existence of conditions recorded at the 
time of the entrance examination does not, in itself, constitute 
a notation of a pre-existing condition. 38 C.F.R. § 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1995).  In sum, there is no evidence of 
record to elucidate the nature of the injury, any residuals, the 
course of treatment, or any other factors that may enable the 
Board to gauge any relevant information as to its pre-existence.  
As such, the evidence is insufficient to rebut the presumption of 
soundness.  Because the presumption of soundness has not been 
rebutted, the claim becomes one of service connection, without 
consideration of aggravation of a pre-existing condition.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In the present case, the January 2006 VA examination and VA and 
private medical records confirm a diagnosis of osteoarthritis of 
the bilateral elbows.  Therefore, the Veteran has a current 
disability.  The remaining question is whether there is evidence 
of an inservice occurrence of an injury or disease and evidence 
of a nexus or relationship between the current disability and the 
inservice disease or injury.

Service treatment records fail to reflect any complaints, 
treatment or diagnoses of any elbow condition.  In fact, the 
August 1985 examination performed in connection with the 
Veteran's separation from service found the Veteran's upper 
extremities were normal and noted no defects or diagnoses.  
Similarly, the Veteran denied a history of swollen or painful 
joints, arthritis, rheumatism or bursitis, bone, joint, or other 
deformity, and painful or "trick" shoulder or elbow on the 
August 1985 report of medical history.  

A July 1987 annual examination completed in connection with the 
Veteran's subsequent reserve service noted the upper extremities 
were normal.  Significantly, the July 1987 report of medical 
history indicated the Veteran was unsure whether he had swollen 
or painful joints.  He continued to deny arthritis, rheumatism or 
bursitis, bone joint or other deformity or painful or trick 
elbows. 

The Veteran has not contended that he was treated for or 
diagnosed with osteoarthritis of the bilateral elbows during 
active service.  Rather, he contends that his use of a jackhammer 
during service caused the subsequent disability.  In this regard, 
the Veteran testified during the October 2009 Board hearing that 
he used a jackhammer for about a year during service.  He 
explained he was based in New London, Connecticut and was 
rehabbing an old ship.  He testified that he used tools such a 
jackhammers, deck grinders, and needle guns for entire weeks at a 
time to remove paint and concrete.  The Veteran is competent to 
testify as to his job duties in service, including use of a 
jackhammer, as it is an event of which he has personal knowledge.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge).  

Furthermore, the Board finds the Veteran's testimony to be 
credible as there are no conflicting statements in the record nor 
is there any evidence suggesting the Veteran was mistaken. See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In fact, 
evidence of record corroborates the Veteran's assertion.  An 
April 2007 statement of a fellow service member related that he 
supervised the Veteran during a ship-wide rehabilitation of the 
berthing areas of the U.S.S. Fulton.  The supervisor explained 
the Veteran used various heavy duty equipment, including sand 
blasters, needle guns, air chisels and jack hammers to remove the 
concrete, steel and paint from the berthing areas.  The 
supervisor further indicated the equipment was used for extended 
periods of time, up to 12 hours a day, and reported the Veteran's 
main responsibility was removing 4-5 inches of concrete from the 
bathroom area using a jack hammer.  

The Veteran's reports of his duties during service and use of a 
jackhammer have also been consistent in nature throughout the 
appeal.  See Statements submitted by the Veteran dated in May 
2005, May 2007, and testimony at the October 2009 Board hearing; 
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can 
be generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony).  In fact, the Veteran first reported use of a 
jackhammer during an April 2005 VA outpatient treatment visit.  
This record reflects the Veteran described pain of the elbows and 
noted a social history of prior work with a jack hammer in the 
Navy for 1.5 years.  This report was prepared at a time when the 
Veteran was not seeking VA compensation for his bilateral elbow 
disability and the Veteran's sole purpose in relaying the history 
was to obtain an accurate diagnosis and treatment for his elbow 
condition.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not apply 
before the Board, recourse to the Federal Rules of Evidence may 
be appropriate if it assists in the articulation of the reasons 
for the Board's decision); see also LILLY'S: AN INTRODUCTION TO 
THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal Rule 
803(4), expand the hearsay exception for physical conditions to 
include statements of past physical condition on the rational 
that statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant has a 
strong motive to tell the truth in order to receive proper care).

Given the timing of the first report of use of a jackhammer, the 
consistency in the Veteran's statements and the lay statement 
further corroborating the Veteran's testimony, the Board finds 
the Veteran's statement concerning extended use of a jackhammer 
and other tools during his service aboard the U.S.S. Fulton to be 
credible.  As such, this activity is accepted as the inservice 
event.  See 38 U.S.C.A. § 1154(a).

The remaining element is competent evidence of a nexus between 
the current osteoarthritis and the use of the jackhammer and 
other equipment in service.  The nexus may also be proven by 
continuity of symptomatology.  38 C.F.R. § 3.303(b).  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions. 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, as noted above, in certain cases, 
competent lay evidence may satisfy any of the required elements.  
"Competent lay evidence" is defined as any evidence not requiring 
that the proponent have specialized education training or 
experience but is provided by a person who has the knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person. 38 C.F.R. § 3.159(a)(2).

In this regard, a VA outpatient treatment record dated in April 
2005 reflected complaints of bilateral elbow pain, particularly 
with activities.  The physician noted the Veteran operated a jack 
hammer in the Navy for 1.5 years.  After clinical examination the 
physician diagnosed bilateral elbow osteoarthritis, which was 
noted to be unusual.  The physician opined that it was probably 
related to the Veteran's prior work as a jack hammer operator in 
the Navy.  The physician explained that wrist and elbow 
osteoarthritis is associated with operation of a jack hammer and 
the Veteran operated a jack hammer daily for approximately one 
year.  

The Veteran was also afforded a VA examination in January 2006.  
The examiner reviewed the claims file and considered the 
Veteran's complaint of bilateral elbow pain.  The Veteran related 
that he served in the Navy as a gunners mate and operated a 
jackhammer for 1.5 years aboard the U.S.S. Fulton redoing 
concrete floors on the ship.  After clinical examination the 
examiner concluded the Veteran had bilateral osteoarthritis of 
the elbow, distal triceps enthoseopathy, mild joint effusions ad 
hypertrophic spurring.  The examiner concluded the bilateral 
elbow condition was most likely due to the military.  The 
examiner explained that running a jack hammer for that long a 
period of time caused vibration chronic change of the elbows.  
There was no family history of arthritis, however, age was noted 
to be a factor.  

There are no other opinions concerning the etiology of the 
osteoarthritis, and there are no opinions contradicting the VA 
examination or April 2005 VA outpatient treatment record.  Nor is 
there evidence which attributes the Veteran's current 
osteoarthritis of the bilateral elbows to an intercurrent cause.  
While both the VA examination and April 2005 VA outpatient 
treatment record were based upon the Veteran's reported history, 
the Court indicated in Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005), that the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history given 
by the Veteran.  Rather, the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.  As explained in detail above, the Board has 
explicitly found the Veteran's lay history of use of a jackhammer 
to be both competent and credible.  As such, it was entirely 
appropriate for the examiner to rely on the lay statements and 
render an opinion based on this history.  As the examiner and VA 
physician based their opinions upon a review of the record, 
examination of the Veteran and consideration of the credible lay 
history and provided a rationale for the opinions rendered, the 
Board finds that both opinions are adequate and provide the 
necessary nexus to service.  

In sum, the Veteran has evidence of a current disability of 
osteoarthritis, evidence of extended use of a jackhammer and 
other tools during service and evidence linking the 
osteoarthritis to the use of heavy equipment.  Accordingly, 
service connection for osteoarthritis of the bilateral elbows is 
granted.  


ORDER

The appeal concerning entitlement to an increased evaluation for 
bilateral hearing loss is dismissed.

Service connection for osteoarthritis of the bilateral elbows is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


